Citation Nr: 0914732	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  04-31 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the right shoulder, elbow and arm, to include as secondary 
to service-connected residuals of injury to the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that in January 2003, the appellant filed 
claims of entitlement to service connection for residuals of 
a right hand injury and for degenerative arthritis of the 
right shoulder, elbow and arm, to include as secondary to his 
right hand injury.  A rating decision dated in October 2003, 
granted service connection for the residuals of the 
appellant's right hand injury and assigned a disability 
rating of 30 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5222, and deferred the issue of degenerative arthritis of the 
right shoulder, elbow and arm.  The appellant subsequently 
submitted a notice of disagreement (NOD) in August 2004 with 
the disability rating assigned to the residuals of his right 
hand injury, asserting that a 40 percent rating was 
warranted.  In November 2004, the RO issued a second rating 
decision increasing the appellant's disability rating from 30 
to 40 percent.  The Board notes that 40 percent is the 
maximum disability rating available under Diagnostic Code 
5222.  See AB v. Brown, 6 Vet. App. 35 (1993).  Further, the 
evaluation requested has been assigned.  There is no further 
allegation of error, and the appeal as to this issue is 
considered satisfied.

In February 2004, the RO issued a rating decision that denied 
the appellant's claim of entitlement to service connection 
for degenerative arthritis of the right shoulder, elbow and 
arm, to include as secondary to his right hand injury.  The 
appellant submitted a timely NOD in June 2004 and perfected 
his appeal in August 2004.  

This claim came before the Board in May 2007 and February 
2008, and was remanded for additional evidentiary 
development.

The Board also notes that in February 2005, a claim for 
service connection for right wrist disability was received.  
This matter is again referred to the RO for appropriate 
action.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the appellant suffers from degenerative arthritis of the 
right shoulder, elbow and arm, as a result of disease or 
injury in service or due to the service-connected residuals 
of a right hand injury with degenerative arthritis.


CONCLUSION OF LAW

Degenerative arthritis of the right shoulder, elbow and arm, 
was not incurred in or aggravated by active military service, 
may not be presumed to be, and is not proximately due to, the 
result of or aggravated by any service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1133,  1137, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307. 
3.309, 3.310 (2008); see Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc); see also Wallin v. West, 11 Vet. App. 509, 
512 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  This was codified by 38 C.F.R. § 3.159(b)(1).  In 
2008, however, this regulation was revised to remove the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.  See 73 
Fed. Reg. 23, 353-23, 356 (April 30, 2008). 

Prior to initial adjudication of the appellant's claim, a 
letter dated in May 2003 satisfied the duty to notify 
provisions for direct service connection.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  A subsequent letter dated in May 2007, 
informed the appellant of the duty to notify provisions for a 
secondary service connection claim.  Id.  Although this 
letter was not sent prior to initial adjudication of the 
appellant's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice, he was provided 
ample time to respond with additional argument and evidence, 
the claim was readjudicated and additional supplemental 
statements of the case were provided to the appellant in 
October 2007 and November 2008.  See Prickett v. Nicholson, 
20 Vet. App. 370 (2006).  

Notice letters dated in May 2007, October 2007 and March 2008 
informed the appellant of how VA determines the appropriate 
disability rating or effective date to be assigned when a 
claim is granted, consistent with the holding in 
Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  Indeed, 
the appellant indicated that he had no further evidence to 
submit in support of his claim.  See appellant's statement, 
May 30, 2007.  The Appeals Management Center issued the 
appellant a letter in March 2008, requesting that he submit 
or specify any additional evidence in support of his claim.  
The appellant failed to respond.  The Board notes that the 
duty to assist is not always a one-way street.  If the 
appellant wants help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The appellant was afforded VA medical examinations in August 
2003 and October 2008 to obtain an opinion as to whether his 
degenerative arthritis of the right shoulder, elbow and arm 
could be directly attributed to service.  Further examination 
or opinion is not needed on the claim because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed condition may be associated with the appellant's 
military service or considered secondary to a service-
connected disability.  This is discussed in more detail 
below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant notes that while in service, he sustained a 
gunshot wound to the right hand resulting in ulnar and radial 
nerve digital damage.  The appellant alleges this nerve 
damage led to arthritis in his arm, including his elbow and 
shoulder.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2008).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  See 38 
C.F.R. § 3.310(a) (2008).  The Court has construed this 
provision as entailing "any additional impairment of earning 
capacity resulting from an already service connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service connected condition."  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The appellant has not alleged that his right arm degenerative 
arthritis, to include the elbow and shoulder, is directly 
related to service.  The service treatment records do not 
contain any reference to treatment or diagnosis of a right 
arm disability [including the elbow and shoulder] or a 
diagnosis of degenerative arthritis.  See 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002).  While the appellant has 
alleged that skin was removed from his right shoulder in 
conjunction with his right hand surgery, the service 
treatment records are completely negative for any indication 
this took place.  In fact, upon discharge from service, all 
of the appellant's systems were considered normal and the 
appellant stated that he was in good health.  The appellant 
also specifically denied having swollen or painful joints, 
arthritis, bone or joint deformity or a painful or trick 
shoulder.  See Standard Forms 88 & 89; service discharge 
examination reports, January 7, 1971.

With respect to the one year presumptive period found in 38 
C.F.R. § 3.309(a) (during which a disability manifested to a 
compensable degree may be presumed to be related to service), 
the evidence of record does not include a diagnosis of 
arthritis during the one year presumptive period after 
service.  In that regard, the appellant himself does not 
contend that he sought treatment for this condition during 
this time.  No competent medical evidence has related the 
right arm degenerative arthritis to military service.  
Accordingly, the basis for a grant of service connection on a 
direct or presumptive basis is not presented.

With respect to Wallin element (1), medical evidence of a 
current disability, the appellant has been diagnosed with 
degenerative arthritis of the right elbow and right shoulder.  
See VA examination report, August 6, 2003.  Accordingly, 
Wallin element (1) is satisfied.

With respect to Wallin element (2), a service-connected 
disability, the appellant is currently service connected for 
the residuals of a right hand injury, to include degenerative 
arthritis.  Wallin element (2) is accordingly satisfied.

With respect to crucial Wallin element (3), the question 
presented, i.e. the relationship, if any, between the 
appellant's right arm degenerative arthritis and his service-
connected residuals of a right hand injury, to include 
degenerative arthritis, is essentially medical in nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The only evidence in support of the appellant's claim 
consists of lay statements alleging that the appellant's 
right arm disabilities are due to the residuals of his 
service-connected right hand injury.  The Board acknowledges 
that the appellant and his family are competent to give 
evidence about what he and what his family observe.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  They are not, 
however, competent to diagnose any medical disorder or to 
render opinions as to the cause or etiology of any current 
disorder because they do not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  

Indeed, the Board observes that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence 
of observable symptomatology).  However, the Board finds that 
the lay statements in the present case are outweighed by the 
negative service, post-service treatment records, and the 
negative VA medical opinions cited below.  

In the present case, the Board has determined that the VA 
examination reports dated in August 2003 and October 2008, in 
conjunction with the medical evidence of record, are the most 
persuasive, and, thus, the veteran's claim must fail.

The August 2003 VA examination report, though stating that 
the appellant's claims file was unavailable, diagnosed the 
appellant with degenerative arthritis of the right elbow, 
right shoulder and a supraspinatus tendon tear.  Ultimately, 
the examiner opined that these conditions were not likely due 
to the appellant's right hand condition.  See VA examination 
report, August 6, 2003.

The appellant was afforded a second VA examination in October 
2008, at which time the claims file was thoroughly reviewed 
in conjunction with the examination.  Upon reviewing the 
appellant's service treatment records, the VA examiner noted 
that there was no mention of a right shoulder or right elbow 
injury in service, despite the appellant's contentions.  The 
appellant reported that following his discharge from service, 
he worked in construction for 10 years, during which time he 
used a jack hammer in the course of his duties.  Following 
that, he stated that he was self-employed as a handyman for 
18 years until his retirement.  The appellant also stated 
that he had not suffered any injuries to the right arm since 
his discharge from service.

Review of the appellant's claims file revealed that he had 
suffered from degenerative arthritis of the right elbow and 
right shoulder since December 2002.  Upon physical 
examination, the VA examiner diagnosed the appellant with 
impingement or frozen right shoulder with arthritis and right 
elbow arthritis that was not related to his service-connected 
right hand condition.  The examiner concluded that the 
appellant's occupations following his discharge from service 
as well as the lack of diagnoses of a right elbow or right 
shoulder disability in service, supported a finding that the 
appellant's arthritis onset was gradual and not secondary to 
his service-connected right hand condition.  See VA 
examination report, October 21, 2008.

Although the appellant has established that he currently 
suffers from right arm degenerative arthritis and he is 
currently service-connected for the residuals of a right hand 
injury, to include degenerative arthritis, the evidence of 
record does not support a finding that his currently 
diagnosed right arm arthritis is the result of a service-
connected disability.  The appellant's claim fails on element 
(3) of Wallin.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection, on a direct, presumptive, or secondary 
basis, and the benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not for application.  There is not an 
approximate balance of evidence.  


ORDER

Entitlement to service connection for degenerative arthritis 
of the right shoulder, elbow and arm, to include as secondary 
to service-connected residuals of injury to the right hand, 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


